Citation Nr: 1401075	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  02-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for joint pains and myalgias on a direct basis.  

3.  Entitlement to service connection for joint pains and myalgias as a qualifying chronic disability due to an undiagnosed illness.  

4.  Entitlement to service connection for a gastrointestinal disorder, status post hemicolectomy, on a direct basis.  

5.  Entitlement to service connection for a gastrointestinal disorder, status post hemicolectomy, as a qualifying chronic disability due to an undiagnosed illness.  

6.  Entitlement to service connection for a skin rash on a direct basis.  

7.  Entitlement to service connection for a skin rash as a qualifying chronic disability due to an undiagnosed illness.  

8.  Entitlement to service connection for fatigue on a direct basis.  

9.  Entitlement to service connection for fatigue as a qualifying chronic disability due to an undiagnosed illness.  

10.  Entitlement to service connection for memory loss on a direct basis.  

11.  Entitlement to service connection for memory loss as a qualifying chronic disability due to an undiagnosed illness.  

12.  Entitlement to service connection for hot flashes on a direct basis.  

13.  Entitlement to service connection for hot flashes as a qualifying chronic disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve.  He had active duty for training (ACDUTRA) from July 1988 to December 1988, and was called to active duty service from January 1991 to May 1991 in support of Operation Desert Shield and Desert Storm.  He apparently continued as an active member of the Army Reserve until May 1994; his other periods of ACDUTRA or inactive duty training have not been officially verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 1999 and March 2003 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In September 2004, the appellant testified before the undersigned Veterans Law Judge (VLJ).  In April 2005, November 2009, and February 2013 the appellant's claims were remanded by the Board to the agency of original jurisdiction (AOJ) for additional development.  Following its most recent development, the AOJ issued a supplemental statement of the case (SSOC) in August 2013, continuing the denial of the claims on appeal.  

The Veteran's claims on appeal (other than the claim for service connection for arthritis) had, until recently, been considered only under the theory of service connection for a qualifying chronic disability due to an undiagnosed illness.   However, following the August 2013 SSOC, the appellant's representative, in an October 2013 post-remand brief, sought re-characterization of the issues to include the theory of direct service connection.  This new theory of entitlement is not a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  Therefore, the theory of direct service connection is reflected in the Board's characterization of the issues on appeal (other than the claim for service connection for arthritis) identified on the title page.  

(The issues on appeal based on the theory of direct service connection are addressed in the remand that follows the decision below.)

FINDING OF FACT

The appellant did not serve in the Southwest Asia Theatre of Operations during the Persian Gulf War; as such, he is not found to be a Persian Gulf veteran.  


CONCLUSIONS OF LAW

1.  The appellant does not have joint pains and myalgias manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

2.  The appellant does not have a gastrointestinal disorder, status post hemicolectomy, manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

3.  The appellant does not have a skin rash manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303. 3.317 (2013).  

4.  The appellant does not have fatigue manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

5.  The appellant does not have memory loss manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  

6.  The appellant does not have a hot flashes manifested by a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal that are based on manifestation of qualifying chronic disability due to an undiagnosed illness has been accomplished.  

In this respect, through notice letters, dated in July 1999, July 2004, and May 2005, the AOJ notified the appellant of the legal criteria governing his claims and the evidence needed to substantiate his claims.  Thereafter, the appellant was afforded the opportunity to respond.  The letters also notified the appellant what evidence, if any, would be obtained by him and which evidence, if any, would be retrieved by VA.  In the letters, the AOJ notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The AOJ also requested that the appellant submit evidence in support of his claims.  

With regard to the duty to assist, the appellant's service treatment records (STRs) have been obtained and are associated with the claims folders.  Also, VA has adequately fulfilled its obligation to assist the appellant in verifying service in the Southwest Asia theatre of operations (SWATO).  The AOJ has contacted the National Personnel Records Center (NPRC), United States Army Personnel Command (USAPERSCOM), the United States Army Human Resources Command (USAHRC) (formerly USAPERSCOM), the 96th Regional Readiness Command (now disbanded) and the 88th Regional Support Command.  None of these facilities could verify the appellant's claimed service in the SWATO.  Also, the Joint Services Records Research Center (JSRRC), based on its review of the history of the appellant's unit, could only verify that the unit had been stationed in Germany during Operation Desert Shield/Storm.  

Additionally, letters to the appellant from the AOJ dated in August 2008, June 2010, September 2011, and August 2012, requested information concerning the appellant's service in SWATO.  

Additional action is otherwise not deemed warranted to comply with the duty to assist in connection with the claims on appeal that are based solely on manifestation of qualifying chronic disability due to an undiagnosed illness.  

II. Analysis

The appellant and his representative are attempting to establish service connection for joint pains and myalgias, for a gastrointestinal disorder status post hemicolectomy, for a skin rash, for fatigue, for memory loss, and for hot flashes based on the assertion that these disabilities are due to an undiagnosed illness.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1).  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Id.  By regulation, the Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317(e)(1).  

A review of the appellant's claims folders does not provide any official confirmation of his presence in the SWATO.  Review of the appellant's service personnel records reflects that the appellant had overseas service in Germany from February 4, 1991, to April 30, 1991.  The appellant's DD Form 214 from this period of service does not reflect receipt of any award, commendation, or medal indicative of his presence or service in the SWATO.  

Various correspondences to the appellant, to include both Board remands and AOJ decisions, have placed him on notice that his reported service in the SWATO has not been verified.  In particular, a September 2011 notice letter informed the appellant of this fact and specifically requested that he ". . . submit any evidence in your possession that might help demonstrate that you have service in [SWATO]."  The appellant was provided examples of the types of evidence he could submit.  As discussed previously, the AOJ has sought verification of the appellant's service in the SWATO from NPRC, USAPERSCOM, USAHRC, the 96th Regional Readiness Command, the 88th Regional Support Command, as well as the JSRRC.  None of these entities could verify that the appellant served in the SWATO.  In a June 2007 statement, the appellant reported having been a member of his Army Reserve unit's advance party for Desert Shield/Storm although he does not reference in his statement that the advance party was in the SWATO or where exactly the advance party had been located.  Otherwise, the appellant has not submitted any corroborative evidence that would document his presence in the SWATO.  

Additionally, the appellant's history regarding his time and place of service in SWATO, as reported by VA clinicians, has been inconsistent.  Of note, in a July 1997 Persian Gulf registry examination it was reported that the appellant had served in the Persian Gulf as a medic with an "SF unit" and with an "MP unit".  (It would appear that SF refers to Special Forces and MP to military police.)  A July 1999 VA treatment record documents the appellant having been in the Persian Gulf for less than two weeks.  In May 2000, the appellant was noted to have reportedly flown to multiple sites (presumably in the SWATO) by helicopter due to his job as a medic, and that he did recall that he was on the "death highway" in Kuwait.  (It appears "death highway" is a reference to the "Highway of Death," a highway between Kuwait and Iraq on which retreating Iraqi forces were attacked by United Nations coalition forces.)  

In addition, in a September 2001 medical record it was noted that the appellant had been sent to Saudi Arabia twice for seven-day rotations during which he was assigned to a reconnaissance unit.  In February 2002 and May 2002, the appellant was noted to have been assigned to work in Saudi Arabia for two weeks as a medic.  An August 2002 mental health assessment identified the appellant as having been in the Persian Gulf for four days before rejoining his unit in Germany.  The mental health assessment also noted that the appellant had thoughts of guilt and shame that he did not serve in the Persian Gulf.  Additionally, in a March 2009 VA general medical examination report, the appellant was noted to have spent 1 1/2 weeks in Kuwait's airport in January 1991.  

Given the facts as noted above, the Board concludes that as the appellant's Army Reserve unit was stationed in Germany during the Persian Gulf War and there is a lack of any official confirmation or other evidence to support that the appellant served in the SWATO.  The Board does not find that the appellant's active service period from January 1991 to May 1991 included service in the SWATO during the Persian Gulf War as defined by 38 C.F.R. § 3.317(e)(2).  Thus, he cannot be considered a Persian Gulf veteran.  Id at (e)(1).  In so finding, consideration has been given to the appellant's reported history of his service in the SWATO.  However, as noted above, the history reported by the Veteran, as repeated by VA clinicians, has been inconsistent, which leads to a conclusion that there is a lack of credibility in these statements.  The Board does not find the appellant credible with regard to his report that he served in the SWATO.  

In light of the above, the appellant is found not to be a Persian Gulf veteran, notwithstanding his contentions that as a medic he had contact in Germany with bodies of personnel who were in the SWATO.  Therefore, the appellant's claims for entitlement to service connection for joint pains and myalgias, for a gastrointestinal disorder status post hemicolectomy, for a skin rash, for fatigue, for memory loss, and for hot flashes pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are denied as a matter of law.  



ORDER

Service connection for joint pains and myalgias as a qualifying chronic disability due to an undiagnosed illness is denied.  

Service connection for a gastrointestinal disorder, status post hemicolectomy, as a qualifying chronic disability due to an undiagnosed illness is denied.  

Service connection for a skin rash as a qualifying chronic disability due to an undiagnosed illness is denied.  

Service connection for fatigue as a qualifying chronic disability due to an undiagnosed illness is denied.  

Service connection for memory loss as a qualifying chronic disability due to an undiagnosed illness is denied.  

Service connection for hot flashes as a qualifying chronic disability due to an undiagnosed illness is denied.  


REMAND

A review of the claims folders (to include Virtual VA and VBMS) reflects VA treatment records dated later than August 2012.  In a December 2013 VA rating decision (associated with Virtual VA) pertaining to claims not on appeal, the AOJ referenced having reviewed electronic VA treatment records dated from June 17, 2011 to November 27, 2013.  The records were noted to be from the VA Medical Center (VAMC) in Albuquerque, New Mexico.  No discussion of the records or what they may have shown was noted in the December 2013 rating decision.  

As there are available VA treatment records dated since August 2012 that the Board has not reviewed, and the medical findings associated with these records could be relevant to the appellant's claims on appeal for direct service connection, the Board will remand the claims for service connection on a direct basis, currently on appeal, to obtain the identified VA records.  

Otherwise, with regard to the claim for service connection for a gastrointestinal disorder, status post hemicolectomy, the appellant has reported that just prior to leaving Germany with his U.S. Army Reserve unit he became very ill with flu-like symptoms.  He reported that he was taken to a hospital emergency room and treated with fluids for nausea, vomiting, and chills.  The appellant has also alleged that since June 1991, following his return from Germany to the United States, he has experienced loose stools.  The appellant's STRs do not reflect any treatment for flu-like symptoms.  Furthermore, the appellant first reported problems with loose stools many years following his return from Germany.  Nonetheless, the Board finds the appellant competent to report experiencing flu-like symptoms, loose stools, and also receiving treatment at a hospital emergency room.  

In May 1999, the appellant underwent an exploratory laparoscopy at St. Joseph's Hospital with an excision of a cecal mass and bowel anastomosis.  The pathology of the mass was identified as a granuloma of uncertain etiology.  Since that time, the appellant has experienced bowel problems and has been diagnosed with various disorders to include possible Crohn's disease, idiopathic colitis of uncertain etiology, and irritable bowel syndrome (IBS).  The appellant has alleged that his symptoms in service and soon afterwards were the onset of his current gastrointestinal problems.  A May 2007 VA problem list (see Volume 3 of the claims folders) notes a diagnosis of colitis and its onset during the Persian Gulf War.  

(A report of July 2002 VA gastrointestinal examination related the appellant's joint pains (i.e. reactive arthritis) to idiopathic colitis.  A January 2003 VA rheumatology clinic note listed a diagnosis of reactive arthritis and that such arthritis typically occurred as a sequela from previous infection episode, particularly following a mucosal infection.)  

While the evidence of record does not conclusively link any gastrointestinal disorder to the appellant's period of active service in Germany, nonetheless, by the appellant's own report, he appears to have suffered some type of viral infection or other malady just prior to leaving Germany.  The appellant's treatment for flu-like symptoms prior to his leaving Germany and his subsequent onset of loose stools, could be indicative of the onset of his documented gastrointestinal problems.  Whether the event in service as reported, plus reported loose stools soon thereafter, was the genesis of the appellant's later chronic gastrointestinal problems is a medical question the Board is not competent to answer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on independent medical evidence to support its findings).  The only reference to any medical nexus is the above-noted May 2007 VA problem list notation.  Further development of this issue is therefore required.

Likewise, the appellant has reported that he experienced skin rashes during his service in Germany, with intermittent post-service outbreaks.  The appellant is competent to report experiencing a skin rash in service, and he has consistently reported suffering from intermittent skin rashes after service.  The post-service evidence reflects a May 1999 VA rheumatology clinic note that identified the appellant as developing a rash when stressed and that it was "worse with itching."  A July 1999 VA infectious disease consult note reflects the appellant's report of rashes that itch and resolve with moisture.  The rashes were identified as appearing on the back of the appellant's arm and the back itself.  A later VA dermatological clinic note reflects that the appellant experienced a rash on his back that post-dated his active service in 1991.  The diagnosis was idiopathic pressure urticaria.  As with the case with the etiology of the appellant's claimed gastrointestinal disorder, the Board is not competent to opine on whether any current skin disorder is or is not related to any skin rashes in service.  Colvin, supra.  

Therefore, keeping in mind the low threshold required to show that a current disability may be associated with service, and in light of the above evidence, the Board finds that the appellant should be afforded medical examinations and the examiners asked to opine as to the possible relationships between any diagnosed gastrointestinal disorder or skin disorder and the appellant's period of service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the appellant's claim for service connection for arthritis includes the additional theory that he suffers from arthritis secondary to his service-connected lumbar spine disability.  A review of a July 2003 notice letter to the appellant with regard to his claim does not reflect information concerning secondary service connection.  While the appellant was later provided notice on secondary service connection in a February 2010 notice letter for newly raised claims at that time, in light of this remand for the development above, the appellant should be provided appropriate notice for secondary service connection concerning his claim for service connection for arthritis .  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain and associate with the claims folders the appellant's VA treatment records dated since August 2012.  (The appellant's treatment appears to be through the VAMC in Albuquerque, New Mexico.)  

2.  The appellant should be issued appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) addressing secondary service connection with regard to his claim on appeal for service connection for arthritis.  

3.  After completion of the above, schedule the appellant to undergo appropriate VA examinations pertaining to his claims for service connection for a gastrointestinal disorder and for a skin disorder.  The claims file and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  


Gastrointestinal disorder--

The examiner should elicit a detailed history from the appellant concerning any gastrointestinal symptoms experienced during and after active service in Germany, as well as during an apparent period of active duty for training in Panama in 1992.  The examiner's review should include, in particular, a review of the appellant's service treatment records and those tabbed statements, treatment records, and examination reports.  Following examination of the appellant and review of the claims folders, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed gastrointestinal disorder had its onset during service or is otherwise directly related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  The medical reasons for accepting or rejecting the Veteran's history of symptoms during and since service should be set forth in detail.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

Skin Disorder--

The examiner should elicit a detailed history from the appellant concerning any skin rashes he developed while stationed in Germany on active service, as claimed, as well as his post-service history of rashes.  The examiner's review should include, in particular, a review of the appellant's service treatment records and those tabbed statements, treatment records, and examination reports.  Following examination of the appellant and review of the claims folders, the examiner should offer his/her opinion as to the medical probabilities that any currently diagnosed skin disorder had its onset during service or is otherwise directly related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  The medical reasons for accepting or rejecting the Veteran's history of symptoms during and since service should be set forth in detail.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the remaining claims on appeal for direct service connection for arthritis, for joint pain and myalgias, for a gastrointestinal disorder status post hemicolectomy, for a skin rash, for fatigue, for memory loss, and for hot flashes, taking into consideration the evidence of record, to include those VA treatment records dated since August 2012.  If any benefit sought is denied, the appellant and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


